Mr. Justice Lawrence delivered the opinion of the Court: This was an action on the case, brought by Mary E. Perkins against the American Express company as a common carrier. There was a trial by the court and judgment for the plaintiff. The plaintiff below delivered to the company a package, containing a wreath, to be taken from Decatur to Cairo. The wreath was partially made of glasq, .^and when it arrived at Cairo the glass was broken. The receipt given by the company to the plaintiff, and put in evidence by the latter, contained a provision that the company would not be responsible “for any articles contained in or consisting of glass.” Without holding that the company could discharge itself, by this proviso, from its liability as a common carrier, unless the plaintiff assented to such proviso, we must, nevertheless, hold that such liability, to its common law extent, did not attach, unless the company was informed what the package contained, in order that a degree of care might be used proportioned to its fragile character. The plainest dictates of fair dealing and good faith required the plaintiff to furnish this information. This principle was settled in the case of the Chicago and Aurora R. R. Co. v. Thompson, 19 Ill. 578, where it was sought to charge a common carrier for the loss of money in a valise, that had been shipped in a box containing other articles of little value. The company was not informed that the box contained money, and its appearance furnished no indication of that fact, but rather the contrary. The court reviews the authorities and holds, that, in order to charge common carriers as insurers, they must be treated in good faith, and that concealment, artifice or suppression of the truth, will relieve them of this liability. It was held the company should have been informed of the money being in the box, in order to charge them. So in this case, the company should have been told of the contents of this box before they can be charged for the breakage of so fragile a substance as glass. That they were so informed there is not a particle of evidence. The judgment is reversed and the cause remanded. Judgment reversed.